EXAMINER COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-15 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 03/13/19 and 05/31/19 have been acknowledged and considered by the Office.
Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement, as set forth in the Office action mailed on 10/7/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Cancel claim 14
Replace claim 1 with the following:
An apparatus for dynamic metering of sealants, comprising two sealant components held in two respective containers, 
a first drive which is connected to two devices, each of which is able to convey one of the sealant components from the respective container, 
a drive controller, 
a mixing unit for mixing the sealant components conveyed from the containers, having an opening for applying a resultant sealant to a component, 
wherein the apparatus additionally comprises
 a compensating container with a compensating volume, and
 a second drive, which is connected to a piston which reaches into the compensating volume of the compensating container, 
wherein the compensating container is connected to the mixing unit and wherein the first drive and second drive can be dynamically controlled jointly by the drive controller.
Replace claim 10 with the following:
A method for dynamic metering of sealants, wherein the containers of the apparatus according to claim 1 are each filled with one sealant component, wherein the sealant components are mixed in the mixing unit, and wherein the resultant sealant is 
a metering rate below a critical value preset in the drive controller is actualized by lowering a conveying rate of the sealant components from the containers to the critical value, and
 filling the compensating container with the resultant sealant through use of the second drive in such a way that the rate at which the compensating container is filled corresponds to a difference between the critical value and the metering rate.
Reasons for Allowance
Claims 1-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the details of the applicant’s invention as cited in each of claims 1 and 10. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes the claims inventive: “[…] wherein the compensating container is connected to the mixing unit and wherein the first drive and second drive can be dynamically controlled jointly by the drive controller […]”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754     

/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754